      Case 2:15-cv-00256-RAH-SRW Document 87 Filed 10/26/20 Page 1 of 2

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TONYA COLLIER, ET AL.,                                )      CIVIL ACTION NUMBER
                                                      )      2:15-CV-256-RAH
Plaintiffs.                                           )
                                                      )
vs.                                                   )
                                                      )
KIM MASHEGO, ET AL.,                                  )
                                                      )
Defendants.                                           )


BYRD; et al.,                                         )
                                                      )
Plaintiffs                                            )      CASE NUMBER
                                                      )      2:18-CV-00122-RAH
vs.                                                   )
                                                      )
BUCKNER, , et al.,                                    )
                                                      )
Defendants.                                           )


      NOTICE CONCERNING SETTLEMENT CONFERENCE AND MEDIATION

       Comes now the plaintiff, TONYA COLLIER, by and through her undersigned

attorney and makes this NOTICE CONCERNING SETTLEMENT CONFERENCE AND

MEDIATION:


       1.     Pursuant to this Court’s UNIFORM SCHEDULING ORDER (Doc. 65)

counsel for the parties have conducted a face-to-face settlement conference and

engaged in good faith settlement negotiations. The parties were unable to reach a

settlement.


       2.     The parties believe that mediation with a Magistrate Judge will assist them

in an attempt to resolve this case.


       3.     At the face-to-face meeting, the parties discussed mediation and

acknowledged that they would like to proceed to mediation with the Magistrate Judge.
                                                                                        1
     Case 2:15-cv-00256-RAH-SRW Document 87 Filed 10/26/20 Page 2 of 2

                                       Respectfully submitted,
                                       S/James V. Green, Jr.

                                       JAMES V. GREEN, JR. (GRE019)
                                       Attorney for Plaintiffs

OF COUNSEL:
JAMES V. GREEN, JR., P.C.
P. O. Box 878
Alabaster, Alabama 35007
(205) 621-0301
                            CERTIFICATE OF SERVICE
       I do hereby certify that I have served a copy of the above and foregoing
document on the following individuals via electronic filing, on this the _26__ day of
October, 2020:

Felicia M. Brooks,
General Counsel
felicia.brooks@dhr.alabama.gov

Steve Marshall
Attorney General

Kimberly J. Dobbs
Assistant Attorney General
kimberly.dobbs3@dhr.alabama.gov

Leah Reader
Assistant Attorney General
leah.reader@dhr.alabama.gov

Department of Human Resources
Legal Office
P. O. Box 304000
Montgomery, Alabama 36130-4000
                                            S/James V. Green, Jr.
                                       OF COUNSEL




                                                                                    2
